Citation Nr: 1125469	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent prior to December 28, 2009 for degenerative disc disease to the cervical spine.  

3.  Entitlement to a rating in excess of 30 percent since to December 28, 2009 for degenerative disc disease to the cervical spine.  

4.  Entitlement to a total disability evaluation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970 and from March 2003 to July 2004.  He also has service in the National Guard.
 
This matter is on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was remanded by the Board in September 2009 for further development and is now ready for disposition.

By a rating action dated in April 2011, the Veteran was assigned separate 10 percent ratings for cervical radiculopathy of the right and left upper extremities.  The Veteran has not appealed the assigned rating or effective date.

The issues of entitlement to an increased rating for a cervical spine disability and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension was noted upon entry into his second period of active duty service and was not aggravated by such service.  




CONCLUSION OF LAW

Hypertension is not attributable to active duty service, was not aggravated by such service, nor is it presumed related to such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, this duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation.

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the Dingess notice was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in March 2006 that fully addressed the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Therefore, he was provided the content-complying notice to which he was entitled.  Pelegrini, 18 Vet. App. at 122.

Furthermore, the service connection claim was readjudicated, and a statement of the case was issued in December 2006 that addressed the issue on appeal.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, treatment records associated with his National Guard service, and identified VA outpatient treatment records.  The Veteran submitted statements from friends and family in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in December 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service, private, and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's National Guard treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, to the extent that it is being adjudicated, this appeal was previously remanded by the Board in September 2009.  As relevant here, the Board instructed that the Veteran be provided a VA examination in order to obtain an opinion regarding the nature and etiology of his hypertension and whether his hypertension was aggravated by his second period of active duty service.  

The Board is also satisfied there was substantial compliance with the September 2009 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as noted above, the Veteran was provided with a VA examination in December 2009, and that examiner provided the requisite opinion.  Moreover, as was also explained above, the Board finds this examination and opinion adequate for adjudication purposes.  Accordingly, the Board finds that there is no Stegall violation in this case, and the duties to notify and assist have been met.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Next, in the context of a hypertension claim, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Veteran served in the Army from August 1967 to August 1970 and from March 2003 to July 2004.  He has now submitted a claim for service connection for hypertension.  For VA purposes, hypertension is defined as having a diastolic pressure is predominantly 90 mm Hg or greater, or systolic pressure predominantly 160 mm Hg or greater with a diastolic pressure of less than 90 mm Hg.  However, these readings must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, DC 7101, Note 1 (2010).

Service treatment records from the Veteran's first period of active service are not available.  However, and most significantly, the Board notes that the Veteran does not contend that his current hypertension had its onset during his first period of active service or is otherwise etiologically related thereto.  Next, reference is made to a physical examination, which was conducted when the Veteran entered the National Guard in February 1974, showing his blood pressure was 130/70.  No prior history of hypertension or elevated blood pressure readings was reported at that time.   Next, the Veteran's post-service treatment records do not reflect a diagnosis of hypertension for many years after he left active duty.  The first noted instance of hypertension was not until June 1990, where his blood pressure measured 142/100.  However, recognition is given to a November 2004 Report of Contact wherein the Veteran indicated that his hypertension was diagnosed sometime in the 1980s.  A December 2005 VA examination also indicated that he has had hypertension since the 1980's.  

Nevertheless, even if it was accepted that the first diagnosed of hypertension occurred in 1980, the fact remains that a significant amount of time clearly passed between his release from active duty in 1970 and his initial diagnosis of hypertension (at least a 10-year gap).  Moreover, as noted, neither the Veteran nor his representative has asserted that his hypertension had continued since his first period active duty.  Continuity of symptoms since active duty has not been established either through the competent evidence or by the Veteran's statements.  Also, as the first indication of hypertension occurred at least 10 years after active duty service, the evidence does not indicate the presence of hypertension within one year of active duty.  Therefore, service connection on a direct basis or presumptive basis, as it relates to the Veteran's first period of service, is not for application.  See 38 C.F.R. § 3.307, 3.309 (2010).  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and his current disorder.  However, in this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to his first period of active duty.  Specifically, the Board finds that there is no competent evidence linking the Veteran's hypertension to this period of active duty, nor has the Veteran asserted such a relationship.  Therefore, the Board concludes that service connection for hypertension as due to his first period of active duty is not warranted.  

Next, the Board will consider the Veteran's primary assertion that his hypertension was aggravated by his second period of active duty.  In this regard, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If the disorder was not noted upon entry, the presumption of sound may be rebutted condition by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111l; VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, have worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2008).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

In this case, based on a review of the Veteran's National Guard treatment records, the Board concludes that his hypertension was noted when examined, accepted and enrolled for service, and the requirements of 38 C.F.R. § 3.304(b) do not apply.  Specifically, in early March, 2003, he underwent both a physical examination and a medical review of his medical records.  In both of these documents, his use of hypertension control medication was noted, and his blood pressure measured 157/94 mm Hg.  

According to his DD-214, the Veteran reentered active duty on March 15, 2003 and only two weeks after these examinations.  Therefore, it is reasonable to presume that these physical examinations and review of medical records was conducted in anticipation of his reactivation.  Accordingly, the physical examination and medical file review conducted in March 2003 can be construed as the occasion where he was "examined, accepted and enrolled for service."  Moreover, as the Veteran's hypertensive condition was noted in these examinations, the Board concludes that the presumption of soundness does not apply in this case.  

The Board also determines that the Veteran's hypertension was not aggravated by his second period of active duty service beyond its natural progression of the disease.  To that end, the Board places significant probative value on a March 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported his belief that his hypertension had worsened during active duty.  In support he points out that he was removed from Iraq shortly after mobilization due to symptoms related to his hypertension.  

However, after a review of the Veteran's treatment records, the VA examiner provided the opinion that there was no evidence to support the argument that the Veteran's hypertension was aggravated by his second period of active duty.  In providing this opinion, the examiner reflected that a "meticulous" review of the Veteran's recorded blood pressures (which were summarized in the examination report) show that his blood pressure "has progressed along a completely natural course from the time of his original diagnosis in the 1980's until now."  The examiner also noted that there have been "periods of time when his blood pressure has run higher or lower," but the overall trend was "very steady" and there was no evidence to support any sustained increase in severity during the second period of active duty service.  


The Veteran has disagreed with the conclusions of the examiner, and specifically argued in January 2010 that his removal from Iraq is constructive evidence of aggravation.  He has also argued that the symptoms related to his hypertension worsened during his active duty service.  

In considering such statements, the Board recognizes that the Veteran is competent to testify about symptoms, as they are identified by him through his own senses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   As such, he is competent to testify that the symptoms of his hypertension felt worse when he was deployed.  However, as noted above, entitlement to service connection requires a worsening of the underlying condition rather than the symptoms.  See Jensen, 4 Vet. App at 306-307.  Thus, his statements that his symptoms worsened, while competent, do not establish aggravation for purposes of service connection.  

Moreover, the Veteran is not competent to provide testimony regarding severity of his hypertension from a clinical standpoint.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hypertension is not diagnosed by unique and readily identifiable features, but rather through the analysis of measured values, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements that the Veteran's hypertension was aggravated by active duty are found to lack competency.  Moreover, the Veteran's statements are outweighed by the findings of the VA examiner, who possesses the expertise necessary to formulate an medical opinion.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied




ORDER

Service connection for hypertension is denied.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected cervical spine disability, the Board concludes that additional development is necessary prior to adjudicating the claim.  

As an initial matter, during the course of the appeal, the RO increased the Veteran's disability rating for the Veteran's cervical spine disability from 10 percent to 30 percent, effective December 28, 2009.  However, since this increase does not represent a full grant of the claim, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Therefore, the issue before the Board is entitlement to a rating in excess of 10 percent prior to December 28, 2009 and to a rating in excess of 30 percent since December 28, 2009.  

Next, the Veteran submitted a November 2009 physical therapy treatment report from Missouri Baptist Hospital (MBH), which he felt was favorable to his claim.  The name of the treating facility and physician were clearly indicated on the report.  The RO/AMC returned this report to the Veteran stating that they would not except the findings of the report because it was not signed by the physician.  The Veteran responded shortly thereafter by noting that MBH was a VA fee-basis health care provider.  He submitted a copy of a VA November 2009 VA treatment note that indicated that he was prescribed six (6) visits of physical therapy.  The RO/AMC forwarded this evidence to the Board without consideration.

By way of reference, the Board notes that VA's Adjudication Manual Rewrite, M21-MR Part III, Subpart IV, Chapter 3, Section D. 18(a), requires all original examination reports to be signed by a physician, unless the examination was performed by a clinical or counseling psychologist, dentist, audiologist, or optometrist."  Examination reports transmitted via certain electronic transmission systems without signatures are acceptable since signed copies are maintained by the Veterans Health Administration (VHA) or contract examining facility.

Here, as noted, the physical therapy services provided to the Veteran by MBH was through a VA fee-basis program.  The November 2009 VA treatment relates such.  The record also includes a VA form that authorizes the fitness center at MBH to treat the Veteran for his cervical spine disability.  There was ample evidence showing that MBH was contracted to provide the Veteran health care services, and that VA was aware of this relationship.  Thus, short of there being a reason to believe that the Veteran falsified the November 2009 report from MBH, which was not alleged, the report should have been accepted on its face or verified electronically. 

The Veteran did not provide an accompanying waiver of RO/AMC consideration with this evidence.  Indeed, as he submitted this report well in advance of the RO/AMC's last consideration of the appeal, which was in April 2011, the Veteran clearly intended for the RO/AMC to consider the November 2009 report.  Under laws administered by VA, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate agency of original jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).  The matter is remanded to the RO/AMC for readjudication.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran recently reported that he had not worked since June 2009.  While he indicated that his primary problem was his service-connected low back, he stated generally that his unemployment was due to his physical problems.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  Acquire any treatment records that may be available from the VA Medical Center in Columbia, Missouri since November 2009.  Any private treatment records relating to the Veteran's cervical spine disability that has not been associated with the claims file should also be associated with the record after obtaining his authorization.

Specifically, after obtaining the Veteran's authorization, the RO should acquire the records pertaining to any treatment he has received at the Sullivan Sports, Fitness and Rehabilitation Center, operating in conjunction with the Missouri Baptist Hospital in Sullivan, Missouri.  

If any identified records are unavailable, a notation of unavailability should be entered into the claims folder.  

2.  Review the claims file and ensure that all notification and development action, to include a VA examination if deemed necessary, required by the VCAA is completed. In particular, the RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for total disability evaluation based on individual unemployability.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for an increased rating for his cervical spine disability based on the entirety of the evidence as well as entitlement to a TDIU.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


